Appellant was convicted, under article 256 of the Penal Code, for willfully receiving higher fees as county attorney than authorized by law. The recognizance recites that the defendant stands charged with the offense of "extortion." The Assistant Attorney-General moves to dismiss the appeal, because the recognizance recites no offense against the law. Extortion is not an offense eo nomine. Therefore, in stating the offense in the recognizance, the constituent elements of the offense must be set out. See Schoonmaker v. State, 37 Tex.Crim. Rep.. This was not done, and the motion is sustained, and the appeal is dismissed.
Dismissed.